COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Salesforce.com, Inc.

Appellate case number:    01-22-00045-CV

Trial court case number: 2020-28545-A

Trial court:              11th District Court of Harris County

        Relator, Salesforce.com, Inc., has filed a petition for writ of mandamus challenging the
trial court’s January 14, 2022 order denying Salesforce’s motion to dismiss, motion to vacate order
granting plaintiffs’ motion to modify the judgment, and motion to reinstate order dismissing claims
against Salesforce. Relator has also filed a motion for temporary relief.
       The Court grants the motion for temporary relief and orders the trial court proceedings
stayed pending disposition of this petition. The Court directs real parties in interest to file a
response to the petition within 20 days of the date of this order.
       It is so ORDERED.

Judge’s signature: ____Justice Peter Kelly_____________________
                    Acting individually  Acting for the Court


Date: __January 26, 2022______